Citation Nr: 1615462	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  09-25 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of a right hand injury.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active service from January 1982 to December 1983 and active duty training (ACDUTRA) from April 1978 to September 1978.

This matter was originally on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board denied both issues in a July 2011 decision.  The Veteran appealed this decision.  In a June 2012 Order from the United States Court of Appeals for Veterans Claim (Court), the Court vacating the Board's July 2011 decision.  The Court's Order granted a June 2012 joint motion for remand (JMR) and returned the matter to the Board for action consistent with the JMR and Court Order.  

The Board issued a remand in January 2013 following the Court Order.  This Board remand did not include the issue of service connection for residual of a right hand injury.  This issue is properly before the Board and will be addressed in the remand below.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The Veteran service treatment records show that he sprained his right wrist playing basketball twice in service.  The Veteran competently reported a right hand injury since service discharge.  The Veteran claims that he has problems with his right hand since service.  Pursuant to the June 2012 JMR and Court Order, the Veteran is entitled to a VA examination for his residuals of a right hand injury.  

Pursuant to the January 2013 Board remand and the June 2012 JMR and Court Order, the Veteran was provided a VA examination for his headache disorder in September 2015.  The examiner opined that it was less likely than not that the Veteran's headache disorder was incurred in or caused by the claimed in-service injury, event or illness.  The examiner found that the onset of his headaches was unclear and that review of the record did not reveal complaints or treatment of headaches.  The examiner did not address the Veteran's contention that his headaches were due to a head injury after he was hit by a car in service.  The examiner also did not consider the Veteran's complaints of headaches that are noted throughout the claims file.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 

In a July 2014 statement, the Veteran claims that after he was struck by a car at Camp Pendleton, he was treated at Oakland Naval Hospital for four days.  Veteran reported being hit by car during the period from August 1981 to September 1981.  An effort should be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Request Oakland Naval Hospital records from August 1981 to September 1981.  

2. Obtain VA treatment records since September 2015 and associate them with the claims file.

3. After items #1-2 have been completed, schedule a VA examination to determine the nature and etiology of the Veteran's claimed residuals of right hand injury.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify all currently present right hand disabilities.  With respect to any currently present right hand disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.
4.  After items #1-2 have been completed, return the claims file to the provider who conducted the September 2015 examination, if available, for an addendum addressing the Veteran's claimed headache disability.  The examiner should be requested to review the file and the September 2015 examination report and opinion.  

Upon completion of that review, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any currently present headache disability incurred in or was caused by the Veteran's military service, to include an incident in August/September of 1981when he was hit by a car. The examiner should also specifically acknowledge and consider the Veteran's complaints of headaches that are noted throughout the claims file.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report.  

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the September 2015 VA examiner is not available, another competent professional may provide the opinion after reviewing the September 2015 examination report and the claims file.  

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 
5.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

6.  Upon completion of the examination and opinions ordered above, review the reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

7.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
	(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






